Case 2:90-cv-00520-KJM-DB Document 6746-16 Filed 07/01/20 Page 1 of 18




            Exhibit O
 Case 2:90-cv-00520-KJM-DB Document 6746-16 Filed 07/01/20 Page 2 of 18



     Level II Review:                             Received Date: 8/31/2015 Due Date: 10/12/2015                                    Completed Date: 9/14/2015                   GRANTED IN PART
                                                                                   C-SHU 10                                        PROGRAM                                     PBSP-C-1.5-02204

   -Primary Appeal Information'

                                                    Area of Origin                                Housing at Time^of Appea|
     iPBSP        j-;C v -! 15-02204                C-SHU 10               ss
                                                                                                  Current Housing             Current Location            Issue Subcategory
      CDC Ki.i'b.'        Appellant - Last Name          -...'MNam*..                                                          PAR NORTH .                IPoficyA Procedures              V!




   Inmate Information | Screen Out ] Medical Verification jl First Level | Second Level * |j Third Level * | Staff Involved H Modification Orders jj llS Information | Reimbursement j
   Comments / Other Log Numbers * |__________________________________________________

     -Comments1      ■■   ■   ■                                                                              -Other Log Numbers'
      On 8/2/15 ?3SP implemented'30 minute security checKs, as a result                                        Log Number                  Comment                                             Action
      the opening and closing of doors, banging off wand, and stomping
      has caused I/nt to loose a lot of sleep which has affected his
      concentration- I/m has also not been getting 10 hours of yard as
                                                                                                                                                                                                Add
      a result of delayed program. And food, is late resulting in cold
      trays. I/m recruests stop security checks or implement less                                                                                                                          V
      intrusive or loud checks and prioritize I/m program and meals
      abouva 'security checks.

       Request is Partially Granted at- SLR.




                                                                                                                                                                                                        I




CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                                                                           AGO 002844
 Case 2:90-cv-00520-KJM-DB Document 6746-16 Filed 07/01/20 Page 3 of 18

                                                  /fes#
                                                 JSSISp
                                              Mil
                                                           7/
                                                                                     C'P/L£
                                  PELICAN BAY STATE PRISON
                                        SECOND LEVEL REVIEW




  DATE: SEP 1 4 2015                                       Multiple Appeal/Response
                                                           (Security/Welfare Checks)
                                                           (Controlling Appeal #PBSP-C-15-02058)

  Inmate
  Pelican Bay State Prison
  Facility C, Building 10, Cell 102

  RE: WARDEN'S LEVEL DECISION                                     APPEAL: PARTIALLY GRANTED
  APPEAL LOG NO. PBSP-C-15-02204                                  ISSUE: PROGRAM

  This matter was reviewed by C. E. Ducart, Warden, at Pelican Bay State Prison (PBSP). This appeal is
  being processed per California Code of Regulations (CCR), Title 15, Section 3084.2 (i) as a multiple appeal.
  No interview was conducted as no clarification of issues was needed.

                                                    ISSUES

  The inmate contends on August 2, 2015, staff implemented 30 minute security checks. Because of the
  checks, the section doors have been opening and closing, staff have been banging the wand on the sensor,
  and stomping up and down the steps/stairs, which has caused the inmate to lose sleep. This loss of sleep has
  affected his concentration, irritability and studies. The inmate also claims he is not getting his mandatory
  ten hours of yard time and other programs are being delayed.

  The inmate is requesting the Security/Welfare Checks be stopped or implement a less intrusive or loud
  check which prioritizes inmate programs.

                                      EFFECTIVE COMMUNICATION

  The controlling interview for this appeal was conducted at the Second Level Review. The inmate has not
  been identified with a disability or effective communication need. The inmate has a Test of Adult Basic
  Education score of 10.2. The inmate has no need for accommodations to ensure effective communication
  throughout the remainder of the processing of this appeal.

                                                 FINDINGS

                                                       I

   This appeal has been processed in accordance with CCR, Title 15, Section 3084.2 (i), Multiple appeals of
 ' the same issue. When multiple appeals are received from more than one inmate or parolee on an identical
   issue, each such appeal shall be individually processed. However, if other issues in addition or extraneous
   to the multiple appeal issue are contained in (he submitted appeal, this particular, complaint shall not be




CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                         AGO 002845
 Case 2:90-cv-00520-KJM-DB Document 6746-16 Filed 07/01/20 Page 4 of 18
   Supplement Page 2

   Appeal t PBSP-C-15-02204



   processed as a multiple appeal but will be subject to processing as a separate, individual appeal. (1) The
   original inmate or parolee, and as needed for clarification of issues, one or more of the other inmates or
   parolees, shall be interviewed. (2) The appellant shall be provided with an appeal response. A statement
   shall be included in the response indicating that the appeal has been designated as one of multiple identical
   appeals for processing purposes and the same response is being distributed to each appellant.

                                         DETERMINATION OF ISSUE

   The OCR, Title 15, Section 3270, states in part, The requirement of custodial security and of staff inmate
   and public safety must take precedence over all other considerations in the operation of all the programs
   and activities of the institutions of the department.

   The May 9, 2014, Memorandum titled Security/Welfare Check Procedure Utilizing the Guard One
   System to Supersede Administrative Segregation Unit Welfare Check and Security/Custody Rounds
   in Specialized Housing Procedures states in part: all inmates housed in Administrative Segregation
   Units (ASU), Psychiatric Services Units (PSU), Security Housing Units (SHU), and Condemned Housing
   Units, which utilize or will be utilizing the Guard One electronic monitoring system. In furtherance of the
   California Department of Corrections and Rehabilitation's continued efforts to reduce inmate suicides, the
   Department has determined both the ASU Welfare Check and Security/Custody Rounds will be combined
   into one Security/Welfare Check Procedure. A "Security/Welfare Check" shall be defined as a personal
   observation by a correctional officer of the welfare of the inmate and the security of the cell, in which an
   inmate is housed in an ASU, PSU, SHU, and Condemned Housing Unit. The Security/Welfare Check shall
   include a visual/physical observation of a living, breathing inmate, free from obvious injury ensuring there
   is a clear and unobstructed view into the cell looking for damage to the cell and/or signs of any misconduct
   or self-injurious behavior. The Security/Welfare Check shall be conducted on all inmates housed in ASU,
   PSU, SHU, and Condemned Housing Units.

   The July 15, 2015, Memorandum titled Implementation of the Security/Welfarc Check Procedure
   Utilizing the Guard One System (Completion of Phase 3), states in part, effective Monday,
   August 3, 2015, PBSP Facilities C and D will implement the security/welfare check procedure utilizing the
   Guard One System to supersede Administrative Segregation Unit welfare check and security/custody rounds
   in specialized housing procedures.

   The Department has the obligation to provide a safe and secure environment for staff and inmates. The
   Warden also has the responsibility to establish and implement safety and security procedures for the safe
   operation of the Institution. The directions given in the memorandum are in the safety interest of the inmates
   in general and are specifically targeted to those held in isolation units. Safety and security procedures are
   not determined by the opinions of inmates.

   A thorough review of this matter was conducted at the Second Level Review. The inmate’s request for the
   Security/Welfare Checks to be stopped or to implement a less intrusive or loud check which prioritizes
   inmate programs is PARTIALLY GRANTED. Staff will continue to conduct the Security/Welfare Checks
   as directed by policy. However, during First Watch hours Correctional Officers shall conduct all
   Security/Welfare Checks using a pre-programmed silenced First Watch PIPE. The First Watch PIPE does
   not omit an audible beep during use, only flashes a red light. The First Watch PIPE shall be marked
   identifying it as equipment for First Watch use only. The inmate is advised staff will make every effort to
   reduce the noise level. However, the inmate is also advised staff have no control over the noise created by
   mechanically controlled equipment, such as the opening and closing of the section doors.

   This appeal is PARTIALLY GRANTED at the Second Level Review.




CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                           AGO 002846
   Case 2:90-cv-00520-KJM-DB Document 6746-16 Filed 07/01/20 Page 5 of 18
 'fl

       Supplement Page 3

                       15-02204



                                                MODIFICATION ORDER

       No modification of this decision or action taken is required.




       £           :ART
       Warden

       MST       Date 9/1/15




CONFIDENTIAL - ATTORNEYS' EYES ONLY                                    AGO 002847
  Case 2:90-cv-00520-KJM-DB Document 6746-16 Filed 07/01/20 Page 6 of 18


CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION                                         PELICAN BAY STATE PRISON
                       APPEALS EFFECTIVE COMMUNICATION CONFIRMATION
 INMATE NAME           .       CDCR NUMBER             HOUSING           APPEAL LOG#                         TABE Score
                                                       CIO-.102          PBSP-C-15-02204                     12.9

A.      DOES THE INMATE HAVE DISABILITIES OR COMMUNICATION ISSUES?
1. 0 Reads and comprehends without assistance (asked inmate or confirmed by past records).
2. [>^ No disabilities or effective communication needs found after review of DECS & TABE/Learning Disability lists.
STOP! IF ITEMS #1 AND #2 ARE BOTH CHECKED, GO TO SECTION B. SIGN AND DA TE.
3. Q Identified with a disability or effective communication need (check all that apply):
   TABE 4.0 or lower, or no score                 O Hearing              I I Learning disability
O Requires reading/comprehension assistance       Q Vision               I I Developmental disability
0 Foreign language speaking                       I I Speech             □ eop                  □ CCCMS

B.      APPEAL INTERVIEW
 1. How was assistance provided? Check all that apply.
0 Simple English spoken slowly & clearly      0 Inmate stated no need for EC assistance 0 Large print material used
I | Read documents to inmate                  I I Used text magnifier                     I I Lip reading
0 Inmate was wearing hearing aid(s)           I I Sign language interpreter used; Name:
0 Written notes used (notes attached)         I I Language interpreter used; Name:
I I Other: ____________________
2, How' was effective communication achieved? Check all that apply.
 0 Inmate reiterated in his own words, what was explained.
0 Inmate provided appropriate, substantive responses to questions asked.
 0 Inmate asked appropriate questions regarding the infonnation provided.
 0 Inmate did not appear to understand the communication, even though the primary m ethod of communication was used.
 0 Other:                                                     _____                //
M. TOWNSEND, CCU                                                                                       9/1/15
                                                              A.
Printed Name & Title                               Signature                                           Date

STOP! DO NOT FILL OUT SECTION CORD UNLESS PROVIDING ASSISTANCE
      WITH COMPLETED RESPONSE AS DIRECTED BY THE APPEALS OFFICE
C.      APPEAL RESPONSE - FIRST LEVEL
1. How' was assistance provided?
   0 Effective communication assistance was provided as identified in Section B, #1 of this form.
2. How was effective communication achieved?
   | | Effective communication assistance was provided as identified in Section B, #2 of this form.
Additional Comments:__________________________________________________________

Printed Name & Title                              Signature                                       Date
D.      APPEAL RESPONSE - SECOND LEVEL
1. How' was assistance provided?
   0 Effective communication assistance was provided as identified in Section B, #1 of this form.
2. How w'as effective communication achieved?
   0 Effective communication assistance was provided as identified in Section B, #2 of this form.
Additional Comments: _________________________________________________________

Printed Name & Title                              Signature                                           Date


                                                                                                                Rev. 03/23/2011




CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                             AGO 002848
      Case 2:90-cv-00520-KJM-DB Document 6746-16 Filed 07/01/20 Page 7 of 18
5




     STATE OF CALIFORNIA                                                                                                                             DEPARTMENT OF CORRECTIONS AND REHABILITATION
     INMATE/PAROLEE APPEAL
     CDCR 602 (REV. 06/09}                                                                                                                                                                                       Side I


                                                                                                                                       le-Region:              Log #:                                    Category:

                                                                             #•"                                                                                                                               13
                                                                                   ■.'.'>
                                                                                                             ro-..-
                                                                                                             7 ./■
                                                                                                                                     f«S',
                                                                                                                                     ' ■< "    W'      FOR STAFF USE ONL Y
                                                                                                                                            that has a malarial
     You may appeal any California Department of Corrections and Rehabilitation (CDCR) decl^lief&aptioijj', condition, policy or regulation
                                                                                                                 iew/remedy available. See California Code of
     adverse effect upon your welfare and for which there is no other prescribed method of departmbnttV'rev
                                                                                                              toJhe Appeals Coordinator (AC) within 30 calendar
     Regulations, Tille 15, Seclion (OCR) 3084.1. You must send this appeal and any supporting documems
                                                                                                                 602-A will be accepted. Refer to CCR 3084 for
     days of the event that lead to the filing of this appeal. It additional space is needed, only one CDCR Form
     lurther guidance with Ihe appeal process No reprisals will be taken for using the appeal process.
       Appeal Is subject to rejection If one row of text per line Is exceeded.                           WRITE, PRINT, or TYPE CLEARLY in black or blue ink.
      Name (lasl, Firsl).                                                                             CPC Numoer.                        UniUCell Number                       Assignment

                                                                                                                                              c.-io/ in?.                          Pelican Ray State Prjer,n
      State briefly the subject of your appeal (Example: damaged TV, Job
                                                                                                                                                                                            AUG 2 6 2015
         T'-)Fr~ t lirt11 nJ curr.i'^
                                                                                                                                                                .•Ai'AFF
      A. Explain your issue (If you need more space, use Section A of the CDCR 602-A): At.-S nF P>i±
                                                                                                                                                                                            Appeals Office
                                    -pvt /AnJ, mFr'.r ?j2iC)               CNr.P.ccS . /VT            A. i2.r.-->tilT       r if-     Tuf- -r'pFi, t               irr.
      Irnpf r nhF.i i rp.n                                                                                                                                                                  A'*"'’


       A.in        rlr-iSi,   ir     nF      Yif-r     ryy-.tg.        hF\Li(':’>i l("; D? TT.ir                 fr.r,iin       n, i     tAFi       isr-.i^L    A/ m

      Rirrw^pi, itT. of- ■aToFF muFij rnrni/ir:. /ip                    tv vim i Tup                                          .-yr.-p^v ^t/c. i^o -s

      B. Action requested (If you need more space, use Section B of the CDCR 602-A): fr,n                                              nrYv noirj

      'fri     "VTfrp HP            Tn     ifnpl Fmfj if A             I   fss     L iTat                   rv?       / nr ;n       ruFfy^-A 11 tj.ri r/-<

      p/omniriTF              fi-imnrr            pF>r-,r,-,roAm Ai in           Artr/bl-s        AiWJr              *nFr-rw,?iFj             C.Urr.L':^._______
                                                                                                                                                                                            ‘ - V. T-'

      AUG-26-2015                                                                                                                                                                           ■■



      Supporting Documents; Refer to CCR 3084.3.
      □ .Yes, Tbave atlached supporting documents.
                                                                                                               Chrono):                                                                     :*•*.
      List supporting documents attached (e.g., CDC 1083, Inmate Property Inventory; CDC 128-G, Classification

       £-,??.*•) £i. A. ArthCMKn r'tfTr/ vyi F.i IT                                     ________ __________________________



      □ No, I have nol attached any supporting documents. Reason




      Inmate/Parolee Signature:                                              _______________                Date Submitted: P-./d.d j/iJA

              ] By placing my initials in this box, I waive my right to receive an interview.
      C. First Level • Staff Use Only
      Thte appeal has been:
                                                                                                              Staff-Check One: Is CDCR S02-A Attached?
                                                                                                                                                                                    X       Yes           □ No

     /2£j3ypassed at the First Level of Review. Go lo Seclion E.
                                                                                                         Date:                                  Date:                             Dale:
      □ Rejected (See attached letter for instruction) Dale:
      □ Cancelled (See attached letter) Date:___________
      □ Accepted at Ihe Firsl Level of Review.
                                                                                             Title:
                                                                                                                                    Gj
                                                                                                                                    iaisAssjfned:                             Date Due:
        Assigned lo:_______________________________

     Firsl Level Responder: Complete a Firsl Level response. Include Intj                               ir's flamjlh. lit(^B|gh/new dale, location, and complete Ihe section below,

                                    Dale of Interview:__________                                        . InffirviewTlocatlon:
                                   □ Granted           □ Granlediaj                         E DeSjed        " □ Olher;___
     Your appeal issue is:
                                   See atlached letter. II dissmtefii         |lh FiF^LeveTresponse, complete Seclion D.
                                                              Titli           *_____ Signature:____________________                                                        Date completed:.
     Inlerviewer:
                                    (Punt Namoj

     Reviewer:                                                Title:                           Signature:
                            (Pfini Name)

     Dale received by AC:.
r
                                                                                                                                       AC Use Only
                                                                                                                                       Date mailed/delivered to appellant___ul____/




    CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                                                                        AGO 002849
 Case 2:90-cv-00520-KJM-DB Document 6746-16 Filed 07/01/20 Page 8 of 18

STATE OF CALIFORNIA                                                                                                      DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE APPEAL
CDCR 602 (REV. 06/09)                                                                                                                                                 Sldet2

  D. (f you are dissatisfied with the First Level response, explain the reason below, attach suoaprting documents and submit to the Appeals Coordinator
     (or processing within 30 calendar days of receipt of response. If you need more space, use.ffilciiln D of the CDCR 602-A.


                                                                                           }                th

                                                                                31

   Inmate/Parolee Signature;                                                                                            Date Submitted :

                                                                                                                                                                      □ No
 E. Second Level ■ Staff Use Only

 This appeal has been:
                                                                                                    Staff- Chech One: Is CDCR 602-A Attached?
                                                                                                                                                              KYes
 □ By-passed at Second Level of Review. Go to Section G.
 □ Rejected (See attached letter for instruction) Date:                                 Date:                           Date:                         Dale:
 Q,Cancelled (See attached letter)
 Sf Accepted at the Second Level of Review
 Assigned to:____________                         idD       Title:                      Date Assigned:                              Date Due:         to bl[i<T
   Second Level Responder: Complete a Second Level response. If an interview at the Second Level Is necessary, include interviewer's name and title,
   interview date and location, and complete the section below.
                                 Date of Interview:,                 fj (Y*                         Interview Location:_________
    Your appeal issue is:        □ Granted             Granted in Part         □ Denied *           □ Other:_________________
                                 See attached letter. If dissatisfied with Second Level response, complete Section F below.
 Interviewer:
                            IPfinlNime)
                                                         Title:                        Signature:_____ ___________________                      Date completed :   ViWir
 Reviewer:                                              Title-                         Signature:
                        (Print

 Date received by AC:                 P 14 2015                                                                           /
                                                                                                                   D^tfmailBd/deliveredtoappellaSFP / I 4/2011)


 F. If you are dissatisfied with the Second Level response, explain reason below; attach supporting documents and submit by mall for Third level
    Review. It must be received within 30 calendar days of receipt of prior response. Mail to: Chief, Inmate Appeals Branch, Department of Corrections and
    Rehabilitation, P.O. Box 942863, Sacramento, CA 94283-0001. If you need more space, use Section F of the CDCR 602-A.




     Inmate/Parolee Signature:                                                                                                  Date Submitted:

 G, Third Level - Staff Use Only
 This appeal has been:
 □ Rejected (See attached letter for instruction) Date:           Date:                                    Date:                   Date:                 Date:
 □ Cancelled (See attached letter) Dale:____________ __
 □ Accepted at the Third Level of Review. Your appeal issjgess D Granted                   □ Granted in Part       □ Denied        □ Other:
         See attached Third Level response.
                                                                                                                   Third Level Use Only
                                                                         y-   AftW.'      - .*                     Date mailed/delivered to appellant____/____ /.

 Request to Withdraw Appeal:              I request that this appeal be'vWllfcirawn-from further--review because; State reason. (If withdrawal Is conditional, list
 conditions.)                                                                              i                 G
                                                                                                     r1*
                                                                                                                        r->
                                                                                                                   r*     "V




                                                            Inmate/Parolee Signature;                                                                   Date:.

 Print Staff Name:                                         Title:________________ Signature:.                                                           Dale:




CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                                                AGO 002850
    Case 2:90-cv-00520-KJM-DB Document 6746-16 Filed 07/01/20 Page 9 of 18
                                                                                                                 DEPARTMENT OF CORRECTIONS AND REHABILITATION


STATE OF CALIFORNIA
INMATE/PAROLEE APPEAL FORM ATTACHMENT
CDCR 602-A (08/09)                                                                                                                                                   Side J
                                                                  IAB USE ONLY       Inslitutjpri/Parole Region:           Log it:                           Calegoiy:        !

                                                                                            PBSP C- ^
                                                                                                                   FOR STAFF USE ONLY



Attach this form to the CDCR 602, only if more space is needed. Only one CDCR 602-A may be used.
Appeal Is subject to rejection If one row of text per line Is exceeded.          WRITE, PRINT, or TYPE CLEARLY In black or blue ink.
Nemo (Lest. First):                                                              CDC Number;           Unlt/Cell Number:                    Assignment:

                                                                                                          r .ir./inf-                           Pelican Bay State Prison
A. Continuation of CDCR 602, Section A only (Explain your issue}: l,Jr fnP.P, «                              Air,' e,f               PPp
                                                                                                                                                          AUG 2 6 2015
n-i.nri.i       Uin-, ntFPC fF n AO,)                liTP^Tir:.-' ■ H?J3 i YAiAiI .ir-, ^ A/ .n ‘vD .niF'v . fi                 mmoP

 ntr     l.lnwP       i. Ir,r iSpa.i r/.FTYc, »■-. r-i r? jHa, ini^Tr-,n,j Or.i i.L-; ■■o-i, r.F ij                A.-s      n______                      Appeals Office
    si',1 7' r'iF       HFl A.}r-n pr>r. HV.n                l.lo-i Pifp, i                    I aTm             >1 T„ r .. hj                            -J
                         Alj   TLie<,i~   K-MiPS /insAor,/vn           -sfr'i-
rnin        T7ir,,j<,
                                                                              **^r**- AU0 2 6 2Q15                                                        IfST
                                                                                                                                                          o
                                                                                                                                                          LU
                                                                                                                                                          if)
                                                                                                                                                          ID

                                                                                                                                                          LL
                                                                                                                                                          UL
                                                                                                                                                          <

                                                                                                                                                          h*
Inmate/Parolee Signature:                                    P'                              Date Submitted:                                              if)
    11.011^

B. Continuation of CDCR 602, Section B only (Action requested):                  'AyQ-2-6-2015
                                                                                      i''




                                                                                                     :(




Inmate/Parolee Signature:                                                                                     Date Submitted:




CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                                        AGO 002851
      Case 2:90-cv-00520-KJM-DB Document 6746-16 Filed 07/01/20 Page 10 of 18
4
    STATE OF CALIFORNIA                                                                        DEPARTMENT OF CORRECTIONS AND REHABILITATION
    INMATE/PAROLEE APPEAL FORM ATTACHMENT
    CDCR 602-A (08/09)                                                                                                              Side 2



     D. Continuation of CDCR 602, Section D only (Dissatisfied with First Level response):




                                                                   .i/j




     Inmate/Parolee Signature;                                                                Date Submitted:

     F. Continuation of CDCR 602, Section F only (Dissatisfied with Second Level response):




                                                                                   Wr-; >
     Inmatfe/Parolee'SIgnature:                                                                Date Submitted:




    CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                          AGO 002852
Case 2:90-cv-00520-KJM-DB Document 6746-16 Filed 07/01/20 Page 11 of 18


STATE OF CALIFORNIA                                                                                                                          DEPARTMENT OF CORRECTIONS AND REHABILITATION
inmaVe/parolee request for interview, item or service
CDCR 22(10/09)

     SECTION A: INMATE/PAROLEE REQUEST
    NAME (Print):    (LAST NAME)                                        (FIRST NAME)                       COC NUMQER:                               SIGNATURE:


                                                                                                                                                                                                    ______
    HOUSIN                                         ASSIGNMENT:                                                                                                                                      T/PAR0L6i*BT0^*
                                                                                                           HOURS FROM.               TO.
             r i C‘j l in?                                                                                                                               r?2r:n,^A/A r r„ in>•fir;, r-,
   . CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW.
     «-i fAirfii. uTo *■> ....iQflM r.(c,U\(:i rt-tjilt--r nr.,                               ia/                   l/^i,-'l r/TiA, in-ip            a            a^i, i                 yllZIj         r.Urr     fe;
    Af-’r-.t I' n'i     Tur.       i"'l,TTik-v'                  [''uRf'i^^            /VlR       /•IaoilJ;1,.    ArviRfl-oF               f.A'fpt~rs ri nPl/Aijr-i’T O/.v                                       i'i?a<
    n.iTPr.’fP.rZii.w.- ilUTH                    iuhm\TP.'\       ilfrr-„ th~iC,              r;. I/O    l";ri) )Jr> .-/As n;-                            isp              ,jt,nn        A      /I'FP^ J
                                                                   .m
    i, [     ri     K      FSph i,-"-                  H-V'.m            pill                 fAD.      A’l.'    I.O)T-[F'     afe-ij-'f if FI       FTci/rwj^.            fj ;.rrsT OF'r iS                    lUF
    •‘■iLFrp        Of-pcuUA’fiCiiJ                T                    Aj.       'ITiF-    li'vri       P">r\t.!nn. ii~-     frir\if\        ?Jia       m-ir /'Viiur Ar l itc-AiT                              im-tF
    F.Arp, |               nOn I .      i'fto    Ai, If'..                    A        fX'rulklr'        /Ir^rJ : ‘'fir.,-                                  i~i    /V;VA



    method of delivery (check appropriate box )                    **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED **
    Q^SENT THROUGH MAIL: ADDRESSED TO:                       {jAf/.A-KlrttO             ‘■-iLY .vT._____________________________                                       DATE MAILED: (K / I'l /
    □ DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):
    RECEIVED BY: PRINT STAFF NAME;                                  DATE:                                 SIGNATURE:                                                    FORWARDED TO ANOTHEI                                A

                                                                                                                                                                       (CIRCLE ONE)          YJ£s          NO
             ?)ion         if ■ATCM
   IF FORWARDED -TO WHOM:                                                                                 DATE DELIVER ED/M AILED;                                     METHOD OF DELIVERY:

                                                                                                                                                                       (CIRCLE                          y BY US MAIL
                Pr?rf'.iic\fn                   "\cc,r.                                                     PJi* h'^
   SECTION B: STAFF RESPONSE
   RESPONDING STAFF NAME:                                           DATE:                                 SIGNATURE:                                                   DATERETURNED:


   ix • a>\P\/tfr- '                                                    ^                   l1
                                                                                             ?                                                                             /f~1 ~ }s
   CrcP             A'-j-tA./cM-hn FiW'T-                                                     /'ii


                                                                                                                 iA
                                                                                                                  TT


                                                                                                          "JRny Hq^
                                                                                                                       fcgy/f                                   Lgtffy ^
   SECTION C: REQUEST FOR SUPERVISOR REVIEW
   PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON-QR'tWfltt.MAIL/ KEEP FINAL CANARY
   Copy.
                         Pin       iJr>7        /InnrTr.S.^       Ai-uj          Of        lur.      AhCtfr.tni'UTiCiL IFCT                  /-i-si \P-s . / M-)Ti;:/.n            / liCP. A
   gF.-spniJiSiL             Tri     /iT^j.      K'Si i es .



 { SIGNATURE:                                                                                            DATE SUBMITTED:




   SECTION D: SUPERVISOR’S REVIEW
   RECEIVED BY SUPERVISOR (NAME):                                        DATE:                                                                                         DATE RETUIJNED:

                                                                                                                                                                           nir/t**

     fey^i*K                         1 ?                 r                                                                                                                                                ■y^nP

                                                         T   T                                                                                                                                                          )

                                                 «^-v\                        r- iZmtL 'Tc^t'Lg
                                                                                                                                                                             ■^GfeaR-Bay-Stateftison
                                                                                                                                                                                      AUG 2 8 2015
                Disiribulion: Original - Return to Inmate/Parolee; Canary - Inmale/Porolae's. 2nd Copy, Pinl; ■ Blalf Members Copy; Goldenrod - InmaUFParolee's




CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                                                                   AGO 002853
Case 2:90-cv-00520-KJM-DB Document 6746-16 Filed 07/01/20 Page 12 of 18




   CDCR FORM 22 REGARDING SECURITY/WELFARE CHECKS

   Implementation of the Security/Welfare Check Procedure utilizing the Guard One system is a
   directive per the memorandum dated July 15, 2015. This memorandum is signed by Kelly
   Harrington, Director, Division of Adult Institutions. The memorandum states, .. effective
   Monday, August 3, 2015, Pelican Bay State Prison's Facilities C and D will implement the
   Security/Welfare Check Procedure ... 'Utilizing the Guard One System'..




                                 KeS-'Sg'
                        '-Cc-L



                                                              /




                                                                             Pelican Bay Slate Prison
                                                                                 m 2 B ?m
                                                                                 Appeals Office




CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                 AGO 002854
          Case 2:90-cv-00520-KJM-DB Document 6746-16 Filed 07/01/20 Page 13 of 18
    ':1
                                                                   ST,MV OS r,M.II-OUN!A

                                                 Dfil’AKTMHNT 0I: roliRI-CTION.S AND RlillAHILITATION
                                                                  oma-:oi-Ai’i'i-Ai.s
                                                                   P.0 Hnxo-URR?
                                                             fiACRAMKNTO, C,\ l)4283-()0(ll

                                                  THIRD LEVEL APPEAL DECISION                                        C-FILE
           Dme:
                     KOV20 Zfffi
           In rc:
                    Pelican Bay Slate Prison
                    P.O. Box 7000
                    Crescent City, CA 95571 -7000

                    TI.K Case No,: 150364 3            Local Log No.: PBSP-15-02204

                    This mailer was reviewed on behalf of the Director of the California Department of Corrections and
                    Rehabilitation (CDCR) by Appeals Examiner T. Lee, Captain. All suhniiticd documentation and supporting
                    arguments of the parties have been considered.
                    I    Aiteu.anTs AUCOMKiNt: ti is the appellant's position that as of the August 2. 2015. due to the
                    implemented 30 minute checks, he has been losing sleep. The appellant states that the opening and closing of
                    the security doors, hanging of the wand on the sensor and the stomping feci of sitin' when coining up and
                    down Ihe steps which is resulting in sleep loss and is affecting his concentration, causing irritability and
                    effected studies. The appellant stntes that he has not been getting his mandatory 10 hours of yard as a result
                    of the delayed program and Ihe food has been arriving later resulting in cold trays. The appellant requests the
                    security checks stop or to prioritize inmate program and meals over security checks.
                    it SECOND Level's Decision: The Second Level of Review (SLR) found thru pursuant to California
                    Code of Regulations, Title 15. Section (CCR) 3270, (he requirement of custodial security and of staff, inmate
                    and public safety must take precedence over all other considerations in the operation of all the programs and
                    activities of Ihe institutions of the department.
                    The SLR notes, the May 9, 2014, Memorandum titled: Security/Welfare Check Procedure Utilizing The
                    Guard One System To Supersede Administrative Segregation Unit Welfare Check and Securiry/Custody
                    Rounds in Specialized Housing Procedures states in part, "all inmates housed in Administrative Segregation
                    Unit (ASU), Psychiatric Services Unit (PSU), Security Housing Unit (SHU), and Condemned Housing Units,
                    which utilize or will be utilizing the Guard One electronic monitoring system. In furtherance of the California
                    Department of Corrections and Rehabilitation’s continued efforts to reduce inmate suicides, the Department
                    has determined both the ASU Welfare Cheek and Security/Custody Rounds will be combined into one
                    Sccurity/Welforc Check procedure. A “SecurityAVelfare Check” shall be denned as a personal observation by
                    a correctional officer of the welfare of Ihe inmate and the security of ihe cell in which an inmate is housed in
                    tin ASU, PSU, SHU, and Condemned Housing Unit, The Security/Wclfare check shall include a
                    visual/physical observation of a living, breathing inmate, free from obvious injury ensuring there is a clear
                    and unobstructed view into the cell looking for damage to the cell and/or sins of any misconduct of self-
                    injurimis behavior. The Security/Welfarc Check shall be conducted on all inmates housed in ASU, PSU,
                    SIKJ, and Condemned Housing Units.”
                    The SLR notes the July 15, 2015, Memorandum titled implementation of the SecurityAVelfare Check
                    Procedure Utilizing the Guard One System (Completion of Phase 3), states in pan. "effective Monday,
                    August 3, 2015. Pelican Bay State Prison (PBSP) Facilities C and D will implement the Security/Wclfare
                    check procedure utilizing the Guard One System to supersede Administrative Segregation unit welfare check
                    and security/custody rounds in specialized hosing procedures.”
                    The SLR notes the Department has the obligation to provide a safe and secure environment for staff and
                    inmates. The SLR notes the PBSP Warden also has the responsibility to establish and implement safety and
                    security procedures for the safe operation of the Institution. The SLR notes the directions given in the
                    memorandum are in the safety interest of the inmates in general and are specifically targeted to those held in
                    isolation units. The SLR notes staff will continue to conduct the Security/Wclfare Checks: however.
                    Correctional Officer that work on First Watch hours shall conduct all Security/Wclfare Checks using a pre­
                    programmed silenced wand and will make every effort to reduce the noise level. The SLR found the



I




          CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                       AGO 002855
Case 2:90-cv-00520-KJM-DB Document 6746-16 Filed 07/01/20 Page 14 of 18


     CASE NO, 150364,3
     PAGE 2


     appellant's request to have the Security/Welfare Checks to be stopped or to implement a less intrusive or loud
     check which prioritises inmate programs was partially granted.
     Ill TlttM) LKVKL DKCI.sion: Appeal is denied.
         A. FinuinOS: The documentation and arguments arc persuasive that the appellant has foiled to support
         his appeal issues with sufficient evidence or facts to warrant a modification of the SLR.
         California Penal Code Section (PC) 5058 authorizes the Secretary ol'CDCR to prescribe and amend rules
         and regulations within the CDCR. Pursuant to CCR 3001, every person confined in facilities of the
         Department is subject to (he rules and regulations of ihe Secretary, and to the procedures established by
         the warden. The Third Level of Review (TLR) notes along with the previous cited CCR 3270.
         CCR 3380 states in part. “The warden or superintendent of an institution of (lie department is the chief
         executive officer of that institution, and is responsible for the custody, treatment, training and discipline
         of all inmates under his or her charge.”
         CCR 3341(a) stales. '’In keeping with the special purpose of a segregated housing unii, and with the
         degree of security, control and supervision required to serve that purpose, the physical facilities of
         special purpose segregated housing will approximate those of the general population.’'
         PBSP confirmed the inmate population of PBSP has been issued ear plugs in an effort to suppress some
         of the noise associated with the institution's Scouriiy/Wellare Checks.
         On October 9. 2015, the TLR contacted Correctional Lieutenant (Lt.) S, Bradley regarding the
         appellant's yard access. The appellant did not specify a date when his yard has been affected. The TLR
         asked Lt. Bradley to review the appellant's yard access for the previous week. Lt. Bradly reviewed the
         appellant's CDC Form 114-A. Isolation Segregation Record and confirmed the appellant's following yard
         access: September 28, 2015 from 0855 hours until 1005 hours: September 29. 2015 from 1256 hours
         until 1330 hours: September 30, 2015 from 1030 hours until 1201 hours; October I, 2015 from 1830
         hours until 1930 hours: October 2, 2015 from 0739 hours until 0909 hours; October 3, 2015 from 1037
         hours until 1201 hours; October 4. 2015 from 1250 hours until 1330 hours. Lt. Bradley slates that
         consistent efforts are being made to ensure meals are delivered ns soon as possible. The appellant has
         failed to present any tangible evidence that the Secunty/Welfarc Checks have adversely impacted his
         programming. Therefore no relief is provided at the TLR.
         B. Basis i-ou mi: Decision:
         PC:5058
         CCR: 3001.3084.1. 3270. 3341.3380
         C. Otim'.H: No changes or modifications are required by the Institution.
     This decision exhausts the administrative remedy available to the appellant within CDCR.



             /
                           y


                                                                      I
                                                                       \
                                                                                        n /

              /
             /
     T. LEE. Appeals Examiner                                                 M. VOONCj. Cliibf
     Office of Appeals                                                        Office ol^Appeats
     cc: 'Warden, PBSP                                             V            /
           Appeals Coordinator, PBSP




CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                   AGO 002856
  Case 2:90-cv-00520-KJM-DB Document 6746-16 Filed 07/01/20 Page 15 of 18
  SlATerOVCAUrOf?NiA                                                                                                                            DEPARTMENT OP CORRECTIONS AND REHABIU1ATION
• JMMATH/PAROLEE APPEAL
  COCR G02 (REV, 08/08)                                       sy?                            ^V                                                                                                                                Sirfo I
                                                                                                 iV V
                                                                                     4    BUSH ONLY     yf'* A          "                                          ~■                     fc"**                              t
                                                                                  .       * i/(      InslItJiion/Ph/olo.Rogion:                            Log#:                                                     Z'Cnlogoiy:
            1503643                                                               ^V/r ('^R'*5?toAiC -! ->-c3ao{                                                                                                              ii|
                                                                                                                                                                                                                                 13
                                                                                             ■    ■                                                        ------------------------------------------ ---
                                                                                                                                                                                                                             s
                                                                                                                                                   FOR STAFF USE ONL Y
 Yoi                                                                       » and RohaWliladon (CDCR) decfsl^n, action, condition, policy or regulation that has o material
                                                                                                                                                                        ol
 Briv^           ................... ............- -....... ............ - no other prescribed method of departriienlal review/remedy available. Sea Calilomia Code
                                                                                                                                                        within 30 calendar
 Regulations, Tills 15, Section (CCR) 308/.,1 You must send this appeal and any supporting documents to the Appeals Coordinator (AC)
                                                                                                                                                          to CCR 3084 lor
 days of the event that load to the filing ol this appeal If additional space is needed, gnly one CDCR Form G02-A wilt be accepted. Refer
 further guidance wiin Ihe appeal process No reposals will be taken for using ths appeal process.
   Appeal Is subject to rejection If one row of text por lino Is oxcooriod,                                     WRITE, PRINT, or TYPE CLEARLY In black or blue Ink.
      Nnmu {LiW,                                                                                       COC Nutmi*                       tJivW-'di kumt«jf                                         Ajwonmvnt

                                                                                                                                           f. u" / k .y                                                     Pr-l.r -(i ^            •• .*•>   •   j


      State briefly the subject of your appeal (Example: damaged TV, job removal, etc.):
                                                                                                                                                                                                                   AUG 2 6 2C15
    * x f < r'1-l r • 1 ( Itrf L.'-a
  A. Explain your Issue (If you need more space, use Section A of the CDCR 602-A): Art f F Ft ) /i*’.                                                                 \f\rr

      Imp! r whf ■ I Fr rh          ^-1-1 ^Tl. i    ■’Pr.L.i.tltrij , UlrAf*-,__A-J A- l2fn\\                               f.r        ;nr t , Ji I_n n. J,-

      At, n*>      f I-   * i, n                      » V i .«,?        FSA\r. it i. tf          <•      TTin      nr^ii) ft                   cv-.t.           A,       hi

             inpij ft              »*Tnfh                   fi*^n*Nw II       f Ip       AlIi3                                • y 11
                                                                                                                                       +
      B. Action roquostod {If you nood more spneo, uso Section B of the CDCR 6QZ-A): j2
                w‘t pi.’           F         rvy>l >-iYT> , If A (re. /. rT?11 •Si.h- r'.r' If, .A                                CLlrt !'■.       m   llrr >1
  Jl
      pr’ii i   iTi/p         l, .mrtfr              ..■rt/vYt Aim mr/m ,                             Alr^r^ ir-    •in ,                  c.iid   t-, f




      Al)&j.42Q15
  Supporting Documents: Refer to CCR 3084.3.
  □ Yos, I have attached supporting documenls.                                                                                                                                                              5
  List supporting documents attached (c.g,. CDC 1083, Inmate Properly Inventory; CDC 12B-G, Classification Chrono):                                                                                         T>
                                                                                                                                                                                                            ~ -1                   X)
                                                                                                                                                                                                            rn
       iT-rn-T ) >. /I /IrThr- fir-. I TVS r nrTr-' t I f                                ______________________________________
                                                                                                                                                                                                            >        CO            m
                                                                                                                                                                                                            "V
                                                                                                                                                                                                                     m             O      !
                                                                                                                                                                                                            T3
                                                                                                                                                                                                            f'T
                                                                                                                                                                                                            >
                                                                                                                                                                                                                     no
                                                                                                                                                                                                                     03
                                                                                                                                                                                                                                   m
  □ No, I have not allached any supporting documents. Reason :,                                                                                                                                                                    <
                                                                                                                                                                                                            cn       PO
                                                                                                                                                                                                            f-3                    m
                                                                                                                                                                                                            -J
                                                                                                                                                                                                            5>                     a
                                                                                                                                                                                                            zc
                                                                                                                                                                                                            r

  Inmato/Paroloe Signature:                                                                                     Date Submitted: v Mrj/f <“■,
  (         ~~1 By placing my                                                 aive my right to receive an interview.
  C. First Lovol - Start Uso Only
  This appoot has been:
                                                                                     Staff - Chock Ono: Is CDCR 602-A Attached?             Yos     □ No
                                                                                                                                                                                                              A
 j3j3ypassod al Ihe First Level ol Review. Go lu Section E.
  □ Rejected (See attached leltor for Inslruclion) Date:____                   Date:                       Date:                      Date;
  Q Cancelled (See attached letter) Date' ________
  □ Accepted al Ihe Fits! Level of Review.
                                                                     Title:              C|||,^j.OaiaAssmed:                     Date Duo.
      Assigned lo-_______________________________
  Firs! Level Responder Compleie    a Firsl Level response. Include Inlpiyffoyer’s Tjn^Hullikr^un.t^view dale, locnuon, and complete Iho section below.

                                   Date ol Interview                                     ^                   InTtnrievnlocolion:____
  Your appeal issue is'            □ Granted       □ Granlod                                     Detoed        ^ □ Olher;________
                                   See attached letter. II diss^Sfiadfflrilh Fi?»l.Lovm response, complete Section O.
                                                              Titli                  Signature: __________                                                                              Date completed:.
      Interviewer;
                                    (r-n,.

  Reviewer:                                                        lille:                        Slgnoluro:
                              ^iN«hain*j


  Date received by AC:.
                                                                                                                                        AC Uso Only
                                                                                                                                        Date msitod/dolivorod to appellant                                                 ___ /


/
        i




CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                                                                                                 AGO 002857
I •                    Case 2:90-cv-00520-KJM-DB Document 6746-16 Filed 07/01/20 Page 16 of 18
                 1

                     SI ATE OF CALIFORNIA                                                                                             ' .      DEPAnTMEI'fT OF CORRECTIONS AND REHABILITATION
                     INMATE/PAROLEE APPEAL
                     CDCR C02 (REV 08/09J
                                                                                                                                                                                                            Sldo 2
     v
                                                                                                           ollocb supporting documents nnd submil to me Appeals Coordinator '
                      D, II you aro dissnllsfiod wllh the First Lovol rosponso. explain Ihe reason below,
                                                                                                                     dion D ol the CDCR 602-A
                         fur processing within 30 calendar days of receipt of rosponso II you need moie spiice^se^e




                                                                           o.
                                                                           oi?
                                                                                                                                              Date Submitted :
                        Inmato/Paroloo Signature,•

                      E. Second Lovol ■ Staff Use Only                                                            Staff - Chock One: Is CDCR 602-A Attached?
                                                                                                                                                                                          X'   Yos          D No

                      Tins appeal has been.
                      □ Dy-passed al Second Level of Review Go to Soclion G.
         i                                                                                    Dale-                                           Dale:                              Dale-
                      □ Rejected (See attached lotier lor mstmetion) Dale-____
                      Q,Cnncelled (See attached letter)
                                                                                                __ _        .                     j            _        __
             l          Accepted at tbfl Second Level ol Review        _         _     ____ _
                                                                        Title:______________ Date Assigned:                                                  iDale Due:          (o)p~l j)<~
                     ^signed to:____________ -rr/Y7C>fli><n
                                                                                                                Second Level is necessary, Include Interviewers name and fide,
                         Second Level Responder: Complete a Second Level response. If an Interview al me
                         Interview dale and location, and complete the soction below.
                                                 Date of Interview: _               rJ t VA                  Interview Location:_________
                         Your appeal issuers:    □  Granted       fef Granted in Part        □  Denied   *   □  Oilier:_________________

                                                See attached teller.  II dissatisfied with Second Level response, complete Section F below.
                                                                                                   Signature:______?__________________            Date completed ^ j I l \ iT~
                      Interviewer;                                       Title:
                                                 pVrt tutr*i

                      Reviewer,                                             Tide                    Signalure                                                                            'Ts         -i


                      Date received by AC      '"SEP 14 2015                                                                                       X
                                                                                                                                            O^to'manodi’dollvorodtoaopollaSFP fl 4/20111


                                                                                                                    odach supporting documents end submil by mail for Third Level
                      F. If you aro dissatisfied with the Second Lovot response, explain reason below;
                                                                                                                     to: Chief, Inmate Appeals Branch, Department ot Corrections and
                         Review. II must be received within 30 calendar days ol receipt ol prior response. Mell
                                                                                                                         use Section F ol Die CDCR 802-A,
                         Rehabilitation, P.O, Box 942683, Sacramento, CA 94283-0001. If you need more space,
                                                                                                                                                                                       1
                                            I l^-TirA-n A. t i  rVFV  w 'fl.c-. L l._l  (i'll-:    irW' I A if-1 rV StTftff /-I fiw-r Mr /--Arfn Uns Tr-rrA
                       I tin.IF ! Ir-^-r
                                                                                                                                           T'rr.J /M f'frAfV'            /^riA  i ir*T
                              f.-j i-i I r>r>r.j T\ TTiF ;->•* •■ -f ITirtf !r              ff) fti-, i'V'.ii--' C- i fy

                                                                                                                 Kir              ■'fiFu-ti '~:r              l/>n   ftlrt'p         tl'.niFn Litt,            IhV-
                       Tiu-/, 1/,   i :!*•- r*-~ i-Xif-iAnhifi'i-.   TiA   innpnrr IT frt nmir^x~- r-1 1
                                                                                                                  T7tr\    rfxnff.-xvn.rri. it- ft*, p-.T^y ,->                                      rrn-vi'V        )
                                           ^                         piJipfflQL A. in         rii»/r'>,-Artf
                       An
                                                                                                   vTi rt-y Lt.:f -vaa                TiA          ),t-rr.Arn        ■    t,e    pi?t, i.v       a,       1 ?rrr*n r.v
                       Ma,4r                                   nv-. ir.M       -At .■vim'
                                                                                                                                                      Dale Submitted:           cl /7a? /|*t
                          Jnmaio/Paroloo Signature:

                       G, Third Lovol • Staff Use Only
                      This appeal has been:                                                                                                               Date:                       Date:
                                                                                         Dale;                            Date-
                      □ Rejected (See attached teller lor Instruction) Date:                                                      ^jjjfctenied            □ Other:
                      □ Cancelled (Sec attached tetter) Dale:_________________
                      JSC^ccepted al the Third Level of Review. Your appeal issue is^ □ Granted            □ Granted In Part
 i                            See attached Third Level response.                    _J

                                                                                   CT                                                       Third Level Use Only
                                                                                                                                            Dote mallod/dollvorod to appellant____/____ /.

                                                                                                                                                  (II withdrawal Is conditional, list
                       Request to Withdraw Appeal:             I lequest that this appeal be withdrawn Irom further review because; State reason.
                       conditions.)                                                                         <               fi
             i
                                                                                                                                       A
                                                                                                                                       K ,7
             i                                                                                                                                                                   __Date-.
                                                                               Inmate/Parolee Signature:
                                                                               Title;                      Signature:.                                                           ■    Date:.
                       Prim Staff Name:




                     CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                                                    AGO 002858
                   Case 2:90-cv-00520-KJM-DB Document 6746-16 Filed 07/01/20 Page 17 of 18
                STATG CrpUJfORHIA
                WMATE/PAROLEE APPEAL FORM ATTACHMENT
                CDGR 602-A (09/09)                                                                                                                                                                Side I
                                                                                         rAQ’uSEONLT       tnstjtultoTfParde Region:             Cog"#:          “         ““            Category:
i                                                                                                            PRSP e.                                 ' oaso^f
                                          /<,7J^L-Y3                                                                                    FOR STAFF USE ONLY


                Atlnch this form to the CDCR 602. only if more space is .needed. Only one CDCR 602-A mny be used.
                Apponl Is subject to rejection If one row of text per lino Is exceeded.                                        WRITE, PRINT, or TYPE CLEARLY In black or bluo Ink.
                Uanra (titi. Fkttj                                                                     COC Numbet.           Urt-JC^X rfjmiiir                       AMXinnwt:


                                                                                                                              .c.icj vcj-                                  Pclttan Say Sa{o Pri;o
                                                                                                             fv.p, i [_i js,, ir.   Al' .r r.i            ^r-p
                A, Continuation of CDCR 602, Section A only (Explain your Issue) :
                                                                                                                                                                                  AUS 2 6 2315
                .ti.,)iCi-t_ iin. /Vixv) r.                                                i^iYAPnljn.t .A.in               n.r->x.

                 tLh     H/VtA... i.L'.f 1*1 PA, I   (, f'-f rn.i    -f.i .r'*   ataiJOaTi     .Aij .At i n.     ,>s r.F                           a___                          flfcMJaOSos
                 ter* i.1      rJ. tvl A,|f n rvitJ.ffrtin                                                           IaT^.a Ar-’->r.) r,, r          k    ;                       -J
                 fA.In          A,]-\.   A11   7T)g».P    ('i^l AS     /irVOT      >~r>f -rA       t   £liuJ_0 IFf i-5i— i ;r,H-n ^
                                                                                                                                             u AU]J
                                                                                                                                                                                  o
                                                                                                                                                                                  tu
                                                                                                                                                                                  CO
                                                                                                                                                                     jC
                                                                                                                                                                                           X)
                                                                                                                                                                     r*         r/3        i"71
                                                                                                                                                                     >
                                                                                                                                                                     's)
                                                                                                                                                                                n          O      ■V
                                                                                                                                                                                ■XU l.
                                                                                                                                                                     -o         60         m
                                                                                                                                                                     r-
                                                                                                                                                                     a'
                                                                                                                                                                                wu* <
                                                                                                                                                                     r3
                                                                                                                                                                     &
                                                                                                                                                                     r-

                 inmeto/Parolee signature:                                                                        Date Submitted:
                                                                                                                                                                                      CO


                 B. Continuation of CDCR C02, Section B only (Action requested):                         Ay§4420t5
        i


        j
        i


        i
        i


        ;




                  Inmalc/Parolee Signature:                                                                                           Date Submitted:

        :
    ‘       !




                CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                                              AGO 002859
         Case 2:90-cv-00520-KJM-DB Document 6746-16 Filed 07/01/20 Page 18 of 18
                                                                              ('f.


    1     i
        STATE OF CALIFORNIA                                                                                    DEPARTMENT OF CORRECTIONS AND REHABILITATION
        INMATE/PAROLEE APPEAL FORM ATTACHMENT
        CDCR C02wA (08/09)                                                                                                                                     Side 2



         D, Continuation of CDCR 602, Section D only (Dissatisfied with First Levol response):




i



i




         Inmato/Paroloo Signature:                                                                             Date Submitted:


         F.                                                                                                                                         K3__.ajdu.cij-.

          [\o T   •ry-   h irtii :'.t. ip   /i, jn   pri.iP   fu/xr 77jr,i   F-ru'.nTP   T,~.   fOi-Pl   /ti                     n. .t n.*M-lnnr-. iT




          Inmate/Parolee Signature:                                                                              Date Submitted:     Q
          ______________________




        CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                      AGO 002860
